 Case 18-06458               Doc 46         Filed 10/11/18 Entered 10/11/18 23:31:45         Desc Imaged
                                            Certificate of Notice Page 1 of 6

                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

     In re:                                              §
                                                         §
     GASS, ANDREW B.                                     §     Case No. 18-06458 ABG
     GASS, ASTA                                          §
                                                         §
                         Debtors                         §

                                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                                         APPLICATIONS FOR COMPENSATION
                                           AND DEADLINE TO OBJECT (NFR)

              Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ANDREW J.
     MAXWELL, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
     the trustee’s professionals have filed final fee applications, which are summarized in the attached
     Summary of Trustee's Final Report and Applications for Compensation.

             The complete Final Report and all applications for compensation are available for inspection at
     the Office of the Clerk, at the following address:
                                             CLERK OF THE U.S. BANKR. CT
                                             219 S. DEARBORN STREET
                                             7TH FLOOR
                                             CHICAGO IL

     Any person wishing to object to any fee application that has not already been approved or to the
     Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
     copy of the objections upon the trustee, any party whose application is being challenged and the
     United States Trustee. A hearing on the fee applications and any objection to the Final Report
     will be held at 10:00 AM on 1//2018 in Courtroom 642,
                                    United States Courthouse
                                    219 S. Dearborn Street
                                    Chicago, IL 60604
     If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
     dividends pursuant to FRBP 3009 without further order of the Court.

     Date Mailed: 0//2018                                By: /s/ Andrew J. Maxwell
                                                                                  Trustee


     ANDREW J. MAXWELL, TRUSTEE
     20 N. CLARK
     SUITE 200
     CHICAGO, IL 60602




UST Form 101-7-NFR (10/1/2010) (Page: 1)
 Case 18-06458                     Doc 46          Filed 10/11/18 Entered 10/11/18 23:31:45                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 6


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS


      In re:                                                                  §
                                                                              §
      GASS, ANDREW B.                                                         §         Case No. 18-06458 ABG
      GASS, ASTA                                                              §
                                                                              §
                               Debtors                                        §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                       8,281.75
                     and approved disbursements of                                                                     $                       4,880.34
                                                             1
                     leaving a balance on hand of                                                                      $                       3,401.41


                   Claims of secured creditors will be paid as follows:


                                                                                   NONE


                   Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                      Interim Payment             Proposed
                              Reason/Applicant                             Total Requested            to Date                     Payment
       Trustee Fees: ANDREW J. MAXWELL,
       TRUSTEE                                                            $               858.33 $                         0.00 $                858.33
       Trustee Expenses: ANDREW J.
       MAXWELL, TRUSTEE                                                   $                 22.60 $                        0.00 $                    22.60
                     Total to be paid for chapter 7 administrative expenses                                            $                         880.93
                     Remaining Balance                                                                                 $                       2,520.48


                   Applications for prior chapter fees and administrative expenses have been filed as follows:




____________________
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
 Case 18-06458               Doc 46        Filed 10/11/18 Entered 10/11/18 23:31:45              Desc Imaged
                                           Certificate of Notice Page 3 of 6


                                                               NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        Department of the
     000001A            Treasury                   $              0.00 $                0.00 $              0.00
                Total to be paid to priority creditors                                   $                  0.00
                Remaining Balance                                                        $             2,520.48


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 334,572.09 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
     000002             Discover Bank              $           7,929.36 $               0.00 $             59.74
     000003             Discover Bank              $           3,435.25 $               0.00 $             25.88
     000004             BYLINE BANK                $        228,102.00 $                0.00 $         1,718.39
                        Old Republic Insurance
     000005             Company                    $         73,170.82 $                0.00 $           551.23
                        Capital One Bank
     000006             (USA), N.A.                $           3,124.29 $               0.00 $             23.54
                        Reinhart FoodService,
     000007             LLC                        $         10,044.33 $                0.00 $             75.67
     000008             Synchrony Bank             $           1,214.70 $               0.00 $              9.15
     000009             LVNV FUNDING, LLC $                     517.96 $                0.00 $              3.90
     000010             PYOD, LLC                  $           1,160.37 $               0.00 $              8.74




UST Form 101-7-NFR (10/1/2010) (Page: 3)
 Case 18-06458               Doc 46        Filed 10/11/18 Entered 10/11/18 23:31:45              Desc Imaged
                                           Certificate of Notice Page 4 of 6
                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        Rock Fusco & Connelly,
     000011             LLC                    $               1,842.00 $               0.00 $            13.88
                        Portfolio Recovery
     000012             Associates, LLC            $            716.22 $                0.00 $              5.39
                        Portfolio Recovery
     000013             Associates, LLC            $           3,314.79 $               0.00 $            24.97
                Total to be paid to timely general unsecured creditors                   $             2,520.48
                Remaining Balance                                                        $                  0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                               NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                               NONE


                                                 Prepared By: /s/Andrew J. Maxwell
                                                                                  Trustee


     ANDREW J. MAXWELL, TRUSTEE
      N. C$/,)251,$$9(18(
     CHICAGO, IL 606


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
          Case 18-06458            Doc 46       Filed 10/11/18 Entered 10/11/18 23:31:45                         Desc Imaged
                                                Certificate of Notice Page 5 of 6
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-06458-ABG
Andrew B. Gass                                                                                             Chapter 7
Asta Gass
          Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mrivera                      Page 1 of 2                          Date Rcvd: Oct 09, 2018
                                      Form ID: pdf006                    Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
db/jdb         +Andrew B. Gass,    Asta Gass,    603 S. Arlington Heights Rd.,   Arlington Heights, IL 60005-2623
26517790       +Byline Bank,    c/o David L. Hazan; Grach,,    Masini, Hazan & Gurysh, LLP,
                 140 S. Milwaukee Avenue,     Libertyville, IL 60048-2815
26517827       +Old Republic Insurance Company,     c/o Republic Equity Credit Services,
                 307 N. Michigan Ave. 13th Fl,     Chicago, IL 60601-5311
26842663       +Reinhart FoodService, LLC,     Attn: Jeff Peters,   100 Harborview Plaza,
                 La Crosse, WI 54601-4290
26517828       +Rock Fusco & Connelly, LLC,     321 N. Clark St., Ste. 2200,   Chicago, IL 60654-4614

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26714151        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 10 2018 02:40:32
                 Capital One Bank (USA), N.A.,    PO Box 71083,    Charlotte, NC 28272-1083
26517805        E-mail/Text: cio.bncmail@irs.gov Oct 10 2018 02:34:56       Department of the Treasury,
                 Internal Revenue Service,    PO Box 7346,    Philadelphia, PA 19101-7346
26679267        E-mail/Text: mrdiscen@discover.com Oct 10 2018 02:34:39       Discover Bank,
                 Discover Products Inc,    PO Box 3025,    New Albany, OH 43054-3025
26899551        E-mail/PDF: resurgentbknotifications@resurgent.com Oct 10 2018 02:40:19
                 LVNV Funding, LLC its successors and assigns as,     assignee of North Star Capital,
                 Acquisition LLC,   Resurgent Capital Services,     PO Box 10587,   Greenville, SC 29603-0587
26918020        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 10 2018 02:39:54
                 Portfolio Recovery Associates, LLC,    Successor to SYNCHRONY BANK,    (AMAZON),   POB 41067,
                 Norfolk, VA 23541
26914587        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 10 2018 02:39:54
                 Portfolio Recovery Associates, LLC,    Successor to SYNCHRONY BANK,    (BANANA REPUBLIC),
                 POB 41067,   Norfolk, VA 23541
26903312       +E-mail/PDF: resurgentbknotifications@resurgent.com Oct 10 2018 02:39:57
                 PYOD, LLC its successors and assigns as assignee,     of Citibank, N.A.,
                 Resurgent Capital Services,    PO Box 19008,    Greenville, SC 29602-9008
26899111       +E-mail/PDF: gecsedi@recoverycorp.com Oct 10 2018 02:40:32       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk VA 23541-1021
                                                                                              TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 6, 2018 at the address(es) listed below:
              Andrew J Maxwell, ESQ    maxwelllawchicago@yahoo.com,
               amaxwell@iq7technology.com;trustee@maxwellandpotts.com;marchfirst_trustee@hotmail.com
              Carolina Y. Sales    on behalf of Debtor 2 Asta Gass csales@bauch-michaels.com,
               smohan@bauch-michaels.com
              Carolina Y. Sales    on behalf of Debtor 1 Andrew B. Gass csales@bauch-michaels.com,
               smohan@bauch-michaels.com
              Kenneth A. Michaels, Jr    on behalf of Debtor 1 Andrew B. Gass kmichaels@bauch-michaels.com,
               smohan@bauch-michaels.com
              Kenneth A. Michaels, Jr    on behalf of Debtor 2 Asta Gass kmichaels@bauch-michaels.com,
               smohan@bauch-michaels.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Paul M Bauch    on behalf of Debtor 2 Asta Gass pbauch@bauch-michaels.com,
               smohan@bauch-michaels.com
        Case 18-06458       Doc 46    Filed 10/11/18 Entered 10/11/18 23:31:45             Desc Imaged
                                      Certificate of Notice Page 6 of 6


District/off: 0752-1          User: mrivera                Page 2 of 2                  Date Rcvd: Oct 09, 2018
                              Form ID: pdf006              Total Noticed: 13


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Paul M Bauch    on behalf of Debtor 1 Andrew B. Gass pbauch@bauch-michaels.com,
               smohan@bauch-michaels.com
              Zhiqi Wu     on behalf of Creditor   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
               bankruptcy@hsbattys.com, bk4hsbm@gmail.com
                                                                                              TOTAL: 9
